Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 4-7, 9 and 11-18.  Claims 11-18 remain withdrawn.  Claims 1, 4-7, and 9 are newly rejected under 35 USC 112(b) as necessitated by amendment.  Claims 1, 2, and 4-6 remain rejected under 35 USC 102, and claims 1 and 4-7 remain rejected under 35 USC 101.  Claim 9 contains allowable subject matter.  This action is made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a deterioration estimator configured to estimate a deterioration state of the fuel cell, based on opening and closing control of the hydrogen supply valve or a change in the pressure in the hydrogen supply line” (emphasis added).  The claim further recites “wherein the deterioration estimator is further configured to measure a frequency at which the hydrogen supply valve is opened, a period during which the hydrogen supply valve is opened, or a number or times the hydrogen supply valve is opened in a predetermined time, and is configured to estimate […] based on the measured frequency, period or number of open times of the hydrogen supply valve in a predetermined time.”  It is unclear if the second clause is positively recited or not, because it further limits an optional element in the claim (opening/closing control recited in first clause above).  For purposes of applying prior art herein, the claim has been interpreted as not positively reciting the second clause, that is, if the estimator is responsive to a change in pressure in the hydrogen supply line, then the limitations do not need to be accorded weight as they are not further limiting of this option.  Correction is required.
	Applicant is advised that should claim 1 be amended to delete “or a change in the pressure in the hydrogen supply line,” claims 5 and 6 should be amended similarly to delete this limitation, and claim 4 should also be considered insofar as it may not be in agreement with such an amended claim 1.  


Claim Rejections - 35 USC § 101
Claims 1 and 4-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a deterioration estimator “configured to estimate a deterioration state of the fuel cell, based on opening and closing control of the hydrogen supply valve or a change in the pressure in the hydrogen supply line.”  The limitation “configured to estimate a deterioration state of the fuel cell” is an abstract idea that could be performed using mental steps, or pen and paper.  In addition, the abstract idea (the judicial exception) is not integrated into a practical application.  It is noted that the claim recites the following additional elements:  a fuel cell having an anode side and a cathode side, a hydrogen supply line, a hydrogen tank, a valve, a pressure sensor, and the above-mentioned “deterioration estimator.”  The estimator is recited at a high level of generality such that it appears to amount to no more than a calculator to perform the judicial exception using a generic computer component.  Furthermore, it is submitted that a fuel cell having an anode side and a cathode side, a hydrogen supply line, a hydrogen tank, a valve, and a pressure sensor are routine and conventional in the art and their mere presence in the claim do not amount to significantly more than the judicial exception outlined above.  This includes the newly added limitation of “wherein the hydrogen supply valve is opened or closed based on the pressure in the hydrogen supply line sensed by the pressure sensor.”   The judicial exception is not integrated into a practical application because no actual control steps that link any of the above physical components to the result of the estimation unit are recited in the claim.  It is noted that the limitation “based on opening and closing control of the hydrogen supply valve or a change in the pressure in the hydrogen supply line” represents mere data gathering that is necessary for use of the recited judicial exception, and also do not amount to significantly more than the judicial exception.  This includes the clause added at the end of claim 1 that begins “wherein the deterioration estimator is further configure to measure….”.   As a whole, when viewed in combination, all of the additional elements recited in the claims do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.  The claims are thus patent ineligible.
	Regarding claim 7, which recites “a concentration estimator configured to estimate a hydrogen concentration in the hydrogen supply line by taking the estimated deterioration state of the fuel cell into account,” a similar analysis to that outlined above applies, wherein “configured to estimate a hydrogen concentration in the hydrogen supply line” is an abstract idea.  	


Claim Rejections - 35 USC § 102
Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-287578.  Regarding claim 1, the reference is directed to a system comprising a fuel cell (10) having an anode and cathode, a hydrogen supply line connected to the anode side of the cell, a hydrogen supply valve (103/104) located between the supply line and a hydrogen tank (101), and a controller (20) (Fig. 1).  The controller determines the degree of pressure decrease over time in the hydrogen supply line (via pressure sensor 111, see [0034] of the machine translation). The controller then determines the whether or not the polymer electrolyte membrane is deteriorated based on the degree of pressure drop of the fuel gas (see [0036]).  Accordingly, the controller is “a deterioration estimator configured to estimate a deterioration state of the fuel cell, based on a change in the pressure in the hydrogen supply line” as claimed.  The valve (103) is controlled based on the pressure in the hydrogen supply measured by the pressure sensor (see [0043]).  Note:  as noted in 112b rejection above, “wherein the deterioration estimator is further configured to measure….” is not considered to be positively recited because it further limits an optional element.  Thus, it is met by the reference.  Regarding claim 4, the deterioration state of the membrane is estimated based on a change in pressure in the supply line sensed by the pressure sensor in the state where the valve (104) is closed ([0032]).  Regarding claim 5, the deterioration state of the fuel cell is estimated when the fuel cell is not producing power (“FC STOP” mode) ([0029], [0032]).  Regarding claim 6, the deterioration state of the fuel cell is estimated in a state in which a constant target pressure (Ps) is maintained in the hydrogen supply line ([0033], [0034]).  Thus, the instant claims are anticipated. 

Response to Arguments

Applicant’s arguments filed June 28, 2022 have been fully considered but they are not persuasive.   Regarding the rejection under 35 USC 102, Applicant states that as independent claim 1 was amended to include the limitations of claims 2 and 3, and as claim 3 was not rejected over prior art, then claim 1 distinguishes over the prior art.  However, as noted above, claim 1 as amended recites two options in the alternative, and renders the subject matter of former claim 3 as optional (as further limiting an optional element).  The second option (being responsive to change in the pressure in the hydrogen supply line) is met by the reference.  Further, the claim is newly rejected under 35 USC 112b as it is unclear if the subject matter of former claim 3 is positively recited. 
	Regarding the rejection under 35 USC 101, Applicant states that the claim now recites that a pressure sensor is positioned in the hydrogen supply line, and the hydrogen supply line is opened or closed based on the pressure in the hydrogen supply line sensed by the pressure sensor, which in turn allows the deterioration estimator to perform specific functions.  Further, Applicant states that the rejection may be overcome “by claiming the manner in which the valve and the deterioration estimator work together to open and close the valve, which results in a practical application of a valve opening and closing.”  The amendment and arguments have been carefully considered, however the position is maintained that the claim does not comply with 35 USC 101 because it is drawn to an abstract idea without significantly more.  In particular, in response to Applicants’ statements above, it is noted that even as amended, the claim language does not sufficiently integrate the abstract idea (that is, the functionality of the estimator) into a practical application, that is, a particular machine or a particular method.  Significantly, as claimed, nothing is done with the result of the estimation step.  The steps prior to this, relating to the valve, relate to mere data gathering that the estimator uses to perform the abstract idea (the estimation).  The valve and its control in response to a pressure sensor as recited in claim 1, are routine and conventional elements in a fuel cell system to perform reactant hydrogen control.  The parameters of the valve are used by the estimator to perform the abstract idea, in a data gathering capacity.  Therefore, the abstract idea is not integrated into a particular machine or particular method as required by 35 USC 101.  See MPEP 2106.05, as revised October 2019.  

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Initially, it is noted that claim 9 as written complies with 35 USC 101.  Regarding the prior art, JP ‘578 does not teach or suggest the claimed concentration estimator (which is configured to estimate a hydrogen concentration by taking the estimated deterioration state of the fuel cell into account), nor a purge controller configured to control opening and closing the purge valve based on a concentration of hydrogen estimated by the concentration estimator, as claimed. 
	Asai, US 20180294497 is cited as disclosing a hydrogen concentrating estimating portion that estimates hydrogen concentration based on a pressure decrease during a purge valve operation ([0057]).
	Kim et al (US 20190190042) is cited as disclosing a hydrogen purge controller configured to estimate a hydrogen concentration to determine a timing when hydrogen purge is required ([0059]).  However, there reference does not teach or suggest a deterioration estimator, the result of which is used by the concentration estimator as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 5, 2022